DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the sealed fuse housing" in 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-11 are necessary included because of their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17 and 19 of U.S. Patent No. 10,190,760 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated thereby see table below:
Application claims
Patented claims
Remarks
1
15 and 17
All limitations included
3
19
All limitations included
5
15
All limitations included
6
15
All limitations included
7
15 and 17
All limitations included
8
15
All limitations included


Claims 2, 4, 10 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17 of U.S. Patent No. 10,190,760 in view of Burton et al. [U.S. 2013/0039044 A1].
	Regarding claims 2, 4, 10 and 11, Burton et al. teaches all features of these claims. See details in the below rejections.
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the LED light fixture of claims 15 and 17 of U.S. Patent No. 10,190,760 with the features as taught by Burton et al. for purpose of providing an advantageous way of replacing fuse while not opening the whole LED light fixture.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyes et al. [U.S. 2012/0139426 A1] in view of Burton et al. [U.S. 2013/0039044 A1].
Regarding claim 1, Ilyes et al. discloses an LED light fixture [see figure 1] comprising: a fixture housing [111]; a plurality of LEDs [114, paragraph 0057] carried by the fixture housing for providing light from the fixture housing; an LED power supply [LED driver in 116] carried within the fixture housing; and a first fuse [117] disposed within the sealed fuse housing; a positive power [line 119b] connection between the first fuse [117] and the LED power supply [116] (figures 1-1A, paragraph 0058).
However, Ilyes et al. does not clearly show the sealed fuse housing carried by the fixture housing.
Burton et al. teaches an LED light fixture [abstract] including a sealed fuse housing [power supply compartment 104] carried by the fixture housing [molded housing 102] (figures 1-2, paragraphs [0022, 0026, 0034, 0037]).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the light fixture of Ilyes et al. with the sealed fuse housing as taught by Burton et al. for purpose of providing an advantageous way of installing/replacing the power supply as needed.
Regarding claim 2, Burton et al. teaches the sealed fuse housing [104] includes an access door [106] that can be opened and closed from outside of the fixture housing [102] such that the fixture housing does not have to be opened or dismounted to remove the first fuse from the sealed fuse housing (figures 1-2).
Regarding claim 4, Burton et al. teaches the first fuse [power supply 110 including fuse, paragraph 0022] is carried by a fuse holder [figure 12, paragraphs 0082-0087] that moves at least partially out through the access door such that the first fuse can be removed from the sealed fuse housing through the access door when the access door is open; the access door allowing the first fuse to be replaced without removing the base from the mounting bracket (figures 1-2).
Regarding claim 5, Burton et al. teaches a second fuse [in second power supply 110] disposed within the sealed fuse housing (figures 1-2).
Regarding claim 6, Ilyes et al. discloses a neutral power [118b] connection between the second fuse [117] and the LED power supply [LED driver 116] (figures 1 and 1A).
Regarding claim 7, Ilyes et al. discloses an LED light fixture [figure 1] comprising: a fixture housing [111]; a plurality of LEDs [114] carried by the fixture housing for providing light from the fixture housing; an LED power supply [116] carried within the fixture housing; a first fuse [117] disposed within the fixture housing; a positive power [119b] connection between the first fuse [117] and the LED power supply [116]; and a second fuse [other 117] disposed within the fixture housing [111]; a neutral power [118b] connection between the second fuse [other 117] and the LED power supply [116] (through 112 and 118c) (figures 1 and 1A, paragraph 0058).
However, Ilyes et al. does not show the sealed fuse housing.
Burton et al. teaches an LED light fixture [abstract] including a sealed fuse housing [power supply compartment 104] (figures 1-2, paragraphs [0022, 0026, 0034, 0037]).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the light fixture of Ilyes et al. with the sealed fuse housing as taught by Burton et al. for purpose of providing an advantageous way of installing/replacing the power supply as needed.
Regarding claim 8, Ilyes et al. teaches the first and second fuses are connected to one or more standard voltage sources supplying AC voltage at or below 277V because the fixture housing 111 may be mounted to a building or to a pole or other support structure for a particular outdoor lighting application (paragraph 0057).
Regarding claim 10, Burton et al. teaches the first and second fuses [power supply 110, see figure 2] are carried by fuse holders [see figure 12] disposed in a sealed fuse housing [104] carried by the fixture housing [102].
Regarding claim 11, Burton et al. teaches the fuse holders [110, see figures 2 and 12] are carried by a slide-out drawer of the sealed fuse housing [104].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyes et al. and Burton et al. further in view of Sommers et al. [U.S. 2005/0168999 A1].
Regarding claim 3, Ilyes et al. and Burton et al. disclose the fixture housing, but dot not clearly show the fixture housing is mounted to a mounting bracket.
Sommers et al. teaches the fixture housing is mounted to a mounting bracket (figures 1-2, abstract).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the fixture housing of Ilyes et al. with the features, that is mounted to a mounting bracket, as taught by Sommers et al. for purpose of providing an advantageous way of mounting the light fixture to a surface.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 9 further recites the first and second fuses are connected to one or more transportation power sources supplying DC voltage between approximately 450V and 1000V to one or more public transportation vehicles; said one or more transportation power sources being a third rail within a public transportation facility. These features are not disclosed or suggested by the prior of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Owen U.S. 2011/0051403 A1 discloses a fuse holder assembly 157, a cap 11 shown in figures 1A and 2; paragraph [0042].
Marquardt et al. U.S. 2012/0008331 A1 discloses a fuse holder 62 shown in figures 4A-4C and 5; paragraph [0039].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/           Primary Examiner, Art Unit 2875